DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Withdrawn Rejections
	The 35 U.S.C. 102(a)(1) rejection of claims 1, 4 and 17-19 as being anticipated by Kuroda of record in the previous Office Action mailed on 11/3/2020 has been withdrawn due to the Applicant’s amendment filed on 2/3/2021.
The 35 U.S.C. 102(a)(1) rejection of claims 1 and 2 as being anticipated by Takada of record in the previous Office Action mailed on 11/3/2020 has been withdrawn due to the Applicant’s amendment filed on 2/3/2021.
The 35 U.S.C. 103 rejection of claims 6, 8 and 10 as being unpatentable over Takada or Kuroda in view of Venkatasanthanam of record in the previous Office Action mailed on 11/3/2020 has been withdrawn due to the Applicant’s amendment filed on 2/3/2021.
The 35 U.S.C. 103 rejection of claims 3 and 5 as being unpatentable over Takada in view of Miharu et al. of record in the previous Office Action mailed on 11/3/2020 has been withdrawn due to the Applicant’s amendment filed on 2/3/2021.
The 35 U.S.C. 103 rejections of claims 4 and 17-19 as being unpatentable over Takada of record in the previous Office Action mailed on 11/3/2020 have been withdrawn due to the Applicant’s amendment filed on 2/3/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kunio (JP6287826U).
Regarding independent claim 1, Kunio discloses a thermally expandable sheet (Figs. 1-4) comprising a base (sheet 2), wherein the base, prior to heating, is arranged on a plane (Figs. 1 and 3), and a thermally expansive layer (layer 3 or layer 6) formed on one side of the base facing a predetermined direction (Figs. 3-4), wherein the thermally expansive layer comprises a binder and particles of thermally expandable material (Examples 1 and 2 on pages 3-4) configured to expand in response to heating of the thermally expandable material dispersed in the binder (Examples 1 and 2 on pages 3-4), wherein, upon heating, a portion of the thermally expansive layer is configured to distend in the predetermined direction by expansion of the thermally expandable material (Fig. 4; Examples 1 and 2 on pages 3-4), and wherein the base is configured such that a portion of the base is configured to be deformed in the predetermined direction by the 
Kunio fails to specifically teach the thickness of the base being equal to or less than a thickness of the thermally expansive layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thicknesses of the base and thermally expansive layer in Kunio to have the thickness of the base being equal to or less than a thickness of the thermally expansive layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and is therefore obvious.  MPEP 2144.04.

Regarding independent claim 17, Kunio discloses a thermally expandable sheet (Figs. 1-4) comprising a resin base (sheet 2), wherein the resin base, prior to heating, is arranged on a plane (Figs. 1 and 3), and a thermally expansive layer (layer 3 or layer 6) formed on one side of the resin base facing a predetermined direction (Figs. 3-4), wherein the thermally expansive layer comprises a binder and particles of thermally expandable material (Examples 1 and 2 on pages 3-4) configured to expand in response to heating of the thermally expandable material dispersed in the binder (Examples 1 and 2 on pages 3-4), wherein, upon heating, a portion of the thermally expansive layer is configured to distend in the predetermined direction by expansion of the thermally expandable material (Fig. 4; Examples 1 and 2 on pages 3-4), and wherein the resin base is configured such that a portion of the resin base is configured to be deformed in the predetermined direction by the distention of the portion of the thermally expansive layer in the predetermined direction into an embossed shape (Fig. 4; Examples 1 and 2 on pages 3-4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thicknesses of the base and thermally expansive layer in Kunio to have the thickness of the thermally expansive layer being thicker than the resin base, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and is therefore obvious.  MPEP 2144.04.

Allowable Subject Matter
Claims 2-11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Kunio fails to anticipate or render obvious the distinct limitations recited in dependent claims 2-11, 18 and 19.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781